Action for personal injuries by plaintiffs, who were passengers in defendant’s automobile. Judgment in favor of defendant, entered upon a directed verdict, reversed on the law and the facts and a new trial granted, costs- to appellants to abide the event. We are of the opinion that the court erred in directing a verdict without specific denial of plaintiffs’ motion for a directed verdict and in denying plaintiffs’ motion to leave the issues to the jury for decision. (Happel v. Lehigh Valley Railroad Co., 210 App. Div. 461; O’Brien v. Tilden, 228 id. 502.) In view of defendant’s testimony that as she approached the intersection she passed a green light about fifty feet from the corner and that without again looking she continued to cross the intersection at a speed of twenty-five or thirty miles an hour, the finding that she was free from negligence is against the weight of the evidence. Lazansky, P. J., Hagarty, Tompkins and Johnston, JJ., concur; Davis, J., dissents and votes to affirm.